Citation Nr: 0828943	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left and right hip, 
back and left foot disabilities.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an initial compensable evaluation for 
residuals of repair of lateral meniscectomy and degenerative 
joint disease of left knee.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  

The Board addresses the claim of entitlement to an initial 
compensable evaluation for residuals of repair of lateral 
meniscectomy and degenerative joint disease of left knee in 
the REMAND portion of the decision, below, and REMANDS those 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

On August 18, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal on his left and 
right hip, back, left foot and right knee claims.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
claims of entitlement to service connection for left and 
right hip, back, left foot and right knee disabilities are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  The appellant or his 
or her authorized representative may request withdrawal.  38 
C.F.R. § 20.204 (2007).  In this case, on August 18, 2008, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran that he wished 
to withdraw his appeal on his left and right hip, back, left 
foot and right knee claims.  Thus, with regard to these 
claims, there remain no allegations of errors of fact or law 
for appellate consideration.  The Board therefore does not 
have jurisdiction to review these claims and they must be 
dismissed.


ORDER

The appeal on the claim of entitlement to service connection 
for left and right hip, back and left foot disabilities is 
dismissed.

The appeal on the claim of entitlement to service connection 
for a right knee disability is dismissed.


REMAND

The veteran claims entitlement to a higher initial evaluation 
for a left knee disability.  Additional action is necessary 
before the Board decides this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet satisfied 
its duty to assist the veteran in the development of the 
claim being remanded; therefore, any decision to proceed in 
adjudicating that claim would prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the veteran's claim for a higher 
ini
tia
l 
eva
lua
tio
n 
is
necessary.  The RO afforded the veteran an examination during 
the 
cou
rse 
of 
thi
s
appeal, but the report of this examination is inadequate to 
dec
ide 
thi
s 
cla
im. 
Since that examination, conducted in December 2005, the 
vet
era
n 
has 
cla
ime
d 
tha
t
his left knee disability has worsened and has asked VA to 
aff
ord 
him 
ano
the
r
examination.  

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for a 
left knee disability.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all left knee 
symptomatology, including, if 
appropriate, pain, subluxation, 
instability, limitation of motion, 
and ankylosis;

b) characterize any subluxation or 
instability as slight, moderate or 
severe;

c) consider whether the veteran's 
left knee symptoms cause functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically;

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior;

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the left knee 
disability, to include reflex 
changes;

f) describe the impact of the 
veteran's left knee symptoms on his 
daily activities and employability; 
and

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

2.  Readjudicate the veteran's claim 
based on all of the evidence of record, 
including that which the veteran 
submitted directly to the Board in August 
2008.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 


38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


